Case 5:20-cr-00101-VKD Document 4 Filed 03/03/20 Page 1of1

AO 86A (Rev. 01/09) Consent to Proceed Before a Magistrate Judge in a Misdemeanor Case

UNITED STATES DISTRICT COURT

for the |
Northern District of California

 

United States of America
Vv.

Case No.CKR DA QI 0)

Auhves Sova, Made
Defendant

ee es

CONSENT TO PROCEED BEFORE A MAGISTRATE JUDGE IN A MISDEMEANOR CASE

A United States magistrate judge has explained to me the nature of the charges against me and the maximum penalty
that may be imposed on each charge if I am found guilty. The magistrate judge has also informed me of my right to a
lawyer, my right to a jury trial, and my right to be tried, judged, and sentenced before either a United States district judge
or a United States magistrate judge.

I consent to being tried before a United States magistrate judge, a
sentencing by a United States district judge.

I waive my rights to trial, judgment, and

Defendant's signature

   

 

 

Waiver of a Right to Trial by Jury

I waive my right to a jury trial.

 

Defendant's signature

The United States consents to the jury-trial waiver:

 

Government representative 's signature

 

Government representative 's printed name and title

Waiver of a Right to Have 30 Days to Prepare for Trial

Khoa

Defendant's signature

Nvcderaty {lov Vy any Nt Ay \.

Printed name of. defendant’ 5 attorney (if any) \’ Signature ‘of defeydant’s "5 attorney (ifany)

I waive my right to have 30 days to prepare for trial.

 

 

    

Date: Morel, %, 2606 Approved by:

 

Magistrate Judge's signature
